DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 03 September 2021, 02 March 2022 (2 IDSs) and 03 March 2022 (2 IDSs).  The information therein was considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karg et al. (US 2011/0120586) (hereinafter, “Karg”) or Jo et al. (US 2012/0007035) (hereinafter, “Jo”) in view of Liu et al. (US 8,369,139) (hereinafter, “Liu”).
Re: independent claim 1, Karg discloses in figs. 2A-2b a method for forming a selector device for a two-terminal memory device, comprising: providing a first layer structure (4) comprising a first metal material [0029]; providing a layer of selector material (3, 7) in contact with the first layer structure; and providing a second layer structure (6) comprising a second metal material [0029] and in contact with the layer of the selector material, wherein: the first metal material is configured to provide conductive ions to the selector material in response to a voltage applied across the first layer structure and the second layer structure [0025], the selector material is configured to allow the conductive ions to permeate within the layer of selector material in response to the voltage applied across the first layer structure and the second layer structure (figs. 2a-2b), the first layer structure, the layer of selector material, and the second layer structure form the selector device ([0005], [0037]).
Jo discloses in figs. 1-3 a method for forming a selector device for a two-terminal memory device, comprising: providing a first layer structure (108) comprising a first metal material [0021]; providing a layer of selector material (106, [0031]) in contact with the first layer structure; and providing a second layer structure (102) comprising a second metal material [0020] and in contact with the layer of the selector material, wherein: the first metal material is configured to provide conductive ions to the selector material in response to a voltage applied across the first layer structure and the second layer structure (figs. 2-3), the selector material is configured to allow the conductive ions to permeate within the layer of selector material in response to the voltage applied across the first layer structure and the second layer structure (figs. 2-3), the first layer structure, the layer of selector material, and the second layer structure form the selector device [0031].
Karg and Jo do not expressly disclose wherein the selector device is disposed in electrical series with the two-terminal memory device.
Liu discloses a selector device in electrical series with the two-terminal memory device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the selector device in electrical series with a two-terminal memory device as is common and well known in the art as exemplified by Liu. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (US 2014/0284544) (“Miyagawa”) in view of Ohba (US 2014/0231740).
Re: independent claim 1, Miyagawa discloses in figs. 7A-7D a selector device and a method for forming a selector device for a two-terminal memory device, comprising: providing a first layer structure (11) comprising a first metal material [0023]; providing a layer of selector material (21) in contact with the first layer structure; and providing a second layer structure (13) comprising a second metal material [0024], wherein: the first metal material (11) is configured to provide conductive ions to the selector material (21) in response to a voltage applied across the first layer structure (11) and the second layer structure (13), the selector material (21) is configured to allow the conductive ions to permeate within the layer of selector material (21) in response to the voltage applied across the first layer structure and the second layer structure, the first layer structure, the layer of selector material, and the second layer structure form the selector device. 
Miyagawa does not disclose wherein the second layer structure comprising the second metal material is in contact with the layer of the selector material and the selector device is disposed in electrical series with the two-terminal memory device.
Ohba discloses in fig. 6 a selector device comprising a first layer (36), a second layer (10) and a selector material (30); wherein the selector device is in electrical series with a two-terminal memory device (41, 42, 20).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the second metal layer between selector material and the two-terminal memory device in view of the teachings of Ohba for the purpose of improving rectification (Ohba, [0077]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,425,237 (‘237). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in the claims of ‘237 with only nominal differences that would have been obvious to one of ordinary skill in the art.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,761,635 (‘635). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in the claims of ‘635 with only nominal differences that would have been obvious to one of ordinary skill in the art.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,121,540 (‘540). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in the claims of ‘540 with only nominal differences that would have been obvious to one of ordinary skill in the art.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,964,388 (‘388). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are recited in the claims of ‘388 with only nominal differences that would have been obvious to one of ordinary skill in the art.

	
Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/12/2022